In view of the existence of disputed issues of fact, Special Term should have held a hearing to determine whether an upward modification of the defendant’s child support obligations was appropriate. Similarly, a hearing should be conducted to determine the defendant’s obligation to pay alleged arrears in medical expenses. Finally, while the defendant may be responsible to pay for the plaintiff’s counsel fees under the terms of the parties’ separation agreement, he should be afforded the opportunity to challenge the reasonableness of those fees. Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.